Citation Nr: 1646732	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 5, 2016, and in excess of 10 percent thereafter. 


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1955 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for bilateral hearing loss and assigned a noncompensable rating, effective November 20, 2009.  

The Board remanded this matter in February 2016.  In a June 2016 rating decision, the Veteran's rating was increased to 10 percent, effective April 5, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 5, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in each ear.

2.  Since April 5, 2016, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to April 5, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2015).
2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss since April 5, 2016, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his hearing loss, which is rated as noncompensable from November 20, 2009 to April 5, 2016 and 10 percent thereafter.  He emphasizes that he has been wearing hearing aids for seven years, has difficulty with high pitched sounds and women's voices, and does not always understand speech.  See October 2016 Appellate Brief; February 2010 and April 2016 VA examination reports.

Initially, the Board notes that in his July 2013 Notice of Disagreement, the Veteran asserted that VA's reliance on the February 2010 VA examination to rate his hearing loss disability was in error, as the report was outdated and his disability had worsened since that time.  He was subsequently furnished a VA examination in March 2015.  However, that examiner determined that the Veteran's responses were unreliable and invalid.  In his April 2015 VA Form 9 and February 2016 Informal Hearing Presentation, the Veteran took issue with the examiner's findings.  The Board agrees that the March 2015 VA examination report is inadequate for rating purposes, as it does not contain speech recognition scores or puretone thresholds.  See 38 C.F.R. § 4.85(a) (an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  A subsequent VA examination was furnished in April 2016, the results of which are detailed below.  The Veteran does not contend that the most recent examination is inadequate, and review of that report indicates that it contains the appropriate information to assess his hearing loss.  Id.

There are two other pertinent examination reports of record dated during the appeal period, a November 2009 VA examination report and a private September 2013 audiometry test.  However, as both reports reflect a speech discrimination test other than the Maryland CNC test was used, they are inadequate for rating purposes.  Id.  To the extent that the Veteran asserts in an August 2013 statement that the speech discrimination test used by the private examiner was the Maryland CNC test, the Board emphasizes that the face of the report indicates that the PB-50 word list was utilized to measure speech discrimination, not the Maryland CNC test.  In this regard, though the Veteran is competent to report what he is told by an examiner, he is not competent to identify the type of audiological exam administered.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Instead, the examiner, who is competent to identify the type of exam, unambiguously identified a type of speech discrimination test other than the Maryland CNC test.  Accordingly, as the competent evidence of record indicates that the private examination does not meet the requirements of § 4.85(a) and is not suitable for VA rating purposes, only the February 2010 and April 2016 VA examination reports will be considered in this case.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. 
§ 4.85(e).

If the evidence showed that the severity of the Veteran's disability was different at distinct times, "staged" or separate ratings could be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999) (requiring consideration of staged ratings in initial ratings cases). 

The puretone threshold values identified in the February 2010 VA examination report are as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
30
40
55
60
46.25
Left Ear
30
45
70
75
55

Speech discrimination scores were 96 percent in each ear.  That correlates, in Table VI, to a Level I hearing impairment for both ears, which results in a noncompensable rating, according in Table VII.  38 C.F.R. § 4.85.

Furthermore, as only two of the four measured thresholds in either ear exceed 55 decibels, and neither ear has a threshold at 2000 Hz greater than 70 decibels, as required to qualify as an exceptional pattern of hearing loss, the use of Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is not appropriate.  38 C.F.R. § 4.86. 
The puretone threshold values identified in the April 2016 VA examination are as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right Ear
40
55
65
75
58.75
Left Ear
35
55
80
90
65

The speech discrimination score for the right ear was 84 percent, and the speech discrimination score for the left ear was 80 percent.  That correlates, in Table VI, to Level III hearing impairment for the right ear and Level IV hearing impairment for the left ear, which results in a 10 percent disability rating according to in Table VII. 38 C.F.R. § 4.85.

Furthermore, as only three of the four measured thresholds in either ear exceed 55 decibels, and neither ear has a threshold at 2000 Hz greater than 70 decibels, the use of Table VIA is not appropriate.  38 C.F.R. § 4.86.

Moreover, in each of the examination reports suitable for VA rating purposes, in addition to dictating objective hearing test results, the examiners described the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the February 2010 VA examiner noted that the Veteran experienced difficulties with high pitched sounds and women's voices, and the April 2016 VA examiner reported the Veteran's communication problems and difficulty understanding speech.  

Finally, the Veteran does not contend that referral for extraschedular consideration is warranted, and the evidence of record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Accordingly, because the evidence does not indicate that the requirements for a 10 percent rating were met before April 5, 2016, the currently assigned ratings are appropriate.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 5, 2016, and in excess of 10 percent thereafter, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


